         Case 1:20-cv-01094-CCB Document 41 Filed 08/02/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

DEBORAH BRADLEY                                   *
                                                  *
v.                                                *           Civil No. CCB-20-1094
                                                  *
DENTALPLANS.COM                                   *
                                                  *
                                          *   *   *   *   *

                                 MEMORANDUM & ORDER

       On April 28, 2020, Deborah Bradley filed an individual and class action complaint against

Dentalplans.com (“DentalPlans”) alleging violations of the Telephone Consumer Protection Act

(“TCPA”)’s prohibitions regarding pre-recorded voice calls and requirements regarding internal

do-not-call procedures. Now pending is Bradley’s motion for leave to amend her complaint to add

Cigna Health and Life Insurance Company (“Cigna”) (ECF 28) as a defendant based on

information learned in discovery that indicates Cigna is vicariously liable for DentalPlans alleged

violations. Bradley’s motion further seeks leave to remove class allegations from her “do-not-call”

claims (Count II) and to clarify a few factual issues. (Id.). The motion was made within the deadline

in the agreed-upon scheduling order for moving for joinder of additional parties and amendment

of pleadings. (ECF 20). DentalPlans opposes only the joinder of Cigna as a defendant. (ECF 29).

       Leave to amend should be freely granted under Rule 15(a), and amendments are generally

accepted absent futility, undue prejudice, or bad faith. See Foman v. Davis, 371 U.S. 178, 182

(1962); Matrix Capital Mgmt. Fund, LP v. BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir. 2009)

(explaining that leave to amend “should be denied only when the amendment would be prejudicial

to the opposing party, there has been bad faith on the part of the moving party, or amendment

would be futile”). An amendment is futile when the proposed amended complaint would not satisfy

the requirements of the federal rules, U.S. ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d

                                                  1
           Case 1:20-cv-01094-CCB Document 41 Filed 08/02/21 Page 2 of 4



370, 376 (4th Cir. 2008), including when the proposed amendment “is clearly insufficient” under

Rule 12 (b)(6) “or frivolous on its face.” Miller v. Md. Dep’t of Natural. Res., 813 F. App’x 869,

880 (4th Cir. 2020) (quoting Johnson v. Oroweat Foods Co., 785 F.2d 503, 510 (4th Cir. 1986)). 1 2

         DentalPlans does not argue that the addition of Cigna as a defendant will cause it prejudice

or that the amendment is sought in bad faith; it argues only that amendment is futile because

Bradley’s claim does not allege sufficient facts to support a plausible theory of Cigna’s vicarious

liability. Cigna may be vicariously liable for DentalPlans’s alleged TCPA violations where

DentalPlans engaged in the alleged conduct on Cigna’s behalf, under common law principles of

agency. See Hodgin v. UTC Fire & Sec’y Ams. Corp., Inc., 885 F.3d 243, 251–52 (4th Cir. 2018);

Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 659 (4th Cir. 2019), cert. denied, 140 S. Ct. 676

(2019); 47 U.S.C. § 227(c)(5). “Under traditional agency law, an agency relationship exists when

a principal ‘manifests assent’ to an agent ‘that the agent shall act on the principal’s behalf and

subject to the principal’s control, and the agent manifests assent or otherwise consents so to act.’”

Krakauer, 925 F.3d at 659–60 (quoting Restatement (Third) of Agency, § 1.01). “‘Generally, the

existence and scope of agency relationships are factual matters,’ and are therefore often

appropriately left to the jury.” Id. at 660 (quoting Metco Products, Inc., Div. of Case Mfg. Co. v.

NLRB, 884 F.2d 156, 159 (4th Cir. 1989)).

         Factual allegations that may support a claim of vicarious liability under the TCPA include,

among other things, the existence of a contractual relationship between a company and the third-

party telemarketer such as DentalPlans; authorization given to the third-party telemarketer to use


1
 Unpublished opinions are cited for the soundness of their reasoning and not for any precedential value.
2
 Under Rule 20, “[p]ersons . . . may be joined into one action as defendants if: (A) any right to relief is asserted
against them jointly, severally, or in the alternative with respect to or arising out of the same transaction, occurrence,
or series of transactions or occurrences; and (B) any question of law or fact common to all defendants will arise in the
action.” Fed. R. Civ. P. 20. “On motion or on its own, the court may at any time, on just terms, add or drop a party.”
Fed. R. Civ. P. 21.

                                                            2
         Case 1:20-cv-01094-CCB Document 41 Filed 08/02/21 Page 3 of 4



the company logo; the company’s knowledge of the telemarketer’s internal policies; whether the

company created scripts for the telemarketers; whether the telemarketer has access to information

regarding the company’s products; whether the company wrote or reviewed the telemarketer’s

scripts; whether the company was aware of the telemarketer’s TCPA violations and failed to take

effective steps within its power to force the telemarketer to cease that conduct. See Krakauer, 925

F.3d at 660; Hossfeld v. Gov’t Emps. Ins. Co., 88 F. Supp. 3d 504, 510–11 (D. Md. 2015); In re

Joint Petition Filed by Dish Network, LLC, 28 F.C.C. Rcd. 6574, 6592–93 (2013). For example,

in Hossfeld, the court denied a motion to dismiss TCPA claims against an insurance company

where the plaintiffs alleged that the company “contracted with third-party telemarketers, created

scripts for those telemarketers, knew the third-parties were using automated dialing systems in

violation of the TCPA, and had the third-parties make calls with those systems before forwarding

the call to GEICO sales representatives.” Hossfeld, 88 F. Supp. 3d at 510–11.

       Here, Bradley’s amended complaint alleges that DentalPlans has sent multiple pre-

recorded messages to her cell phone number, “for the purpose of selling her good and services,

including Cigna branded products.” (ECF 28-1 ¶ 14). For those calls selling Cigna branded

products, Bradley alleges that there existed an agreement between Cigna and Dental Plans which

authorized Cigna to review, control, and audit DentalPlans’ marketing communications; gave

Cigna the power to provide instructions to DentalPlans regarding its telemarketing practices;

authorized DentalPlans to hold itself out as an “authorized dealer” of Cigna products and services

and to use Cigna’s name and trademark during telemarketing calls. (Id. ¶¶ 23(a)–23(h)). The court

disagrees with DentalPlans that these allegations are only conclusory statements of agency

principles. Similar to Hossfeld, Bradley has alleged that she received calls from DentalPlans, a

third party telemarketer designed to sell branded products of another company, Cigna, and that



                                                3
          Case 1:20-cv-01094-CCB Document 41 Filed 08/02/21 Page 4 of 4



there was a contractual relationship between the company and the third party which created control

for the company over the telemarketer’s practices with respect to selling its products. See 88 F.

Supp. 3d at 510–11. At this stage of the proceedings, the court does not believe these allegations

are “clearly insufficient” under Rule 12 (b)(6) “or frivolous on [their] face.” Miller, 813 F. App’x

at 880; Burrows v. Gen. Motors Co., No. 4:12-CV-02823, 2013 WL 3967115, at *5 (D.S.C. July

31, 2013) (granting motion for leave to amend to add defendant where the proposed amendment

was not clearly frivolous on its face and noting that the putative defendant “is able to defend itself

against any allegations directed toward it . . . and raise any appropriate and applicable defenses on

its own”). That DentalPlans cites some cases in which a vicarious liability claim under the TCPA

survived a motion to dismiss based on somewhat more detailed allegations, see Hayhurst v. Keller

Williams Realty, Inc., No. 1:19CV657, 2020 WL 4208046, at *6 (M.D.N.C. July 22, 2020); Smith

v. State Farm Mut. Auto. Ins. Co., 30 F. Supp. 3d 765, 775–76 (N.D. Ill. 2014); Valdes v. Century

21 Real Est., LLC, No. CV 2:19-05411, 2019 WL 5388162, at *4 (D.N.J. Oct. 22, 2019), does not

persuade the court that Bradley must plead an identical level of detail. A plaintiff “need not plead

. . . every nuance of the relationship[]” between the alleged principal and agent to state a plausible

claim. Hossfeld, 88 F. Supp. 3d at 510 n.12.

       Accordingly, it is hereby ORDERED that:

       1. Bradley’s motion to amend the complaint (ECF 28) is GRANTED;

       2. The Amended Complaint and Jury Demand attached to the motion shall be deemed to

            have been filed as of the date of this Order.

 8/2/2021                                                             /S/
Date                                                  Catherine C. Blake
                                                      United States District Judge




                                                  4
